DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
2.	This communication is in response to the amendment filed 1/31/2022. Claims 12 and 19 are cancelled. Claims 1-5, 7, 9-11, 13, 15-18 and 20 are currently amended. Claims 21-22 are new. Claims 1-11, 13-18 and 20-22 are currently pending.

Allowable Subject Matter
3.	Claims 1-11, 13-18 and 20-22are allowed.

3.1.	The following is an examiner’s statement of reasons for allowance:
	The closest prior art Angle et al. (US 2014/0207282) teaches a mobile robot includes a processor connected to a memory and a wireless network circuit, for executing routines stored in the memory and commands generated by the routines and received via the wireless network circuit. The processor drives the mobile robot to a multiplicity of accessible two dimensional locations within a household, and commands an end effector, including at least one motorized actuator, to perform mechanical work in the household. A plurality of routines include a first routine which monitors a wireless local network and detects a presence of a network entity on the wireless local network, a second routine which receives a signal from a sensor detecting an action state of one of the network entities, the action state changeable between waiting and active, and a third routine which commands the end effector to change state of performing mechanical work based on the presence and on the action state (See, for example, Angle: abstract; ¶¶ [0076]-[0078]; FIGS. 1-27).
	The next closest prior art is Balinski et al. (US 2014/0358573) teaches a computer system that obtains data from at least one sensor monitoring for health risk conditions, wherein a list of health risk conditions are pre-defined and stored in a server. The computer system determines that a health risk condition exists within an area based on the obtained data. The computer system determines a sanitization procedure for the health risk condition. The computer system initiates sanitization operations for the area according to the determined sanitization procedure (See, for example, Balinski: abstract; ¶¶ [0011]-[0017]; FIGS. 1-5).
	The prior art does not reasonably teach and/or suggest the combination of features as presented including, inter alia, “identifying one or more activity patterns of a user located within a property over a time period, wherein: the one or more activity patterns identify a set of surfaces that the user has interacted with over the time period, and the one or more activity patterns are identified based on sensor data collected by one or more sensors located within the property; determining, for each surface included in the set of surfaces, a frequency with which the user has interacted with a particular surface over the 

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TOMASZEWSKI whose telephone number is (313)446-4863. The examiner can normally be reached M-F 5:30 am - 2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313)446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 




/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686